DISMISS and Opinion Filed May 25, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-17-00844-CV

                JASON SPENCER, Appellant
                           V.
   KENNETH TALBERT, JAMES TALBERT, EFA PROCESSING, LP,
 SAFEGUARD RECOVERY, LLC, ECKITY CAPITAL MARKETS, LLC,
            AND SAFEGUARD CAPITAL, Appellees

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-14-01292

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                         Opinion by Chief Justice Burns
      We reinstate this appeal. This case was abated in August 2018 due to

appellant’s bankruptcy proceeding. See TEX. R. APP. P. 8.2. The Court conducted

an independent review of the federal Public Access to Court Electronic Records

(PACER) system which shows the bankruptcy case associated with this appeal was

terminated on October 23, 2018, effectively dissolving the automatic stay.

      We notified the parties by letter, requesting they inform the Court of the status

of the bankruptcy and of this appeal. We cautioned the parties that the case would

be reinstated and dismissed for want of prosecution unless any party gave cause as
to why it should not be dismissed. See TEX. R. APP. P. 42.3(b),(c). By letter dated

May 17, 2021, appellant responded that he would like to proceed with the appeal

because the bankruptcy court did not grant a discharge. Appellant did not, however,

provide any explanation for appellant’s two- and one-half-year delay in requesting

the appeal to be reinstated.

      Because we gave appellant the opportunity to show why we should not

dismiss the appeal for want of prosecution and appellant failed to do so, we dismiss

this appeal. See id. 42.3(b),(c).




                                          /Robert D. Burns, III/
                                          ROBERT D. BURNS, III
                                          CHIEF JUSTICE

170844F.P05




                                        –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

JASON SPENCER, Appellant                     On Appeal from the 134th Judicial
                                             District Court, Dallas County, Texas
No. 05-17-00844-CV          V.               Trial Court Cause No. DC-14-01292.
                                             Opinion delivered by Chief Justice
KENNETH TALBERT, JAMES                       Burns. Justices Molberg and
TALBERT, EFA PROCESSING, LP,                 Goldstein participating.
SAFEGUARD RECOVERY, LLC,
ECKITY CAPITAL MARKETS,
LLC, AND SAFEGUARD
CAPITAL, Appellees

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.


Judgment entered May 25, 2021




                                       –3–